DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/110059 A1, (equivalent Application EP 3556937 A1 has been used as the translation) in view of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1, Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 or Mitchell  et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few and evidenced by Gary Smook, (hereafter Smook) in “Handbook for Pulp & Paper Technologists.”
With regard to claims 1, 18-23 and 32-33, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029] (reading on claims 32-33), and teaches the use of wood fibers, including recycled fibers as the pulp fibers; see ¶-[0030] and [0032] and the amount of the cellulose fibers including recycled fibers would be optimized depending upon the product to be made/formed.  Ide teaches also that the fibers can be crimped; see ¶-[0025] and optimizing the amount of crimping is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Ide also teaches that the ratio of cellulose fibers and CE staple fibers can be varied depending upon of the product to be made; see ¶-[0033], and therefore, using CE staple fibers in the claimed range would have been obvious to one of ordinary skill in the art as the optimization of the product to be made. Ide teaches multi-lobal cross-section of CE staple fibers; see ¶-[0029] and teaches the co-refining of the fibers; see ¶-[0079]. As to the width as it is now claimed, the diameter of synthetic fibers is related to the diameter of it, i.e., the fiber, by the formula                         
                            ∅
                             
                            (
                            M
                            i
                            c
                            r
                            o
                            n
                            s
                            )
                            =
                            11.89
                            
                                
                                    
                                        D
                                        e
                                        n
                                        i
                                        e
                                        r
                                    
                                    
                                        ρ
                                         
                                        (
                                        
                                            
                                                g
                                            
                                            
                                                
                                                    
                                                        c
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        )
                                    
                                
                            
                        
                     , which for cellulose acetate which has a density between 1.27 through 1.35 g/cc1, and using 1.30 as the mean density. Ide teaches that fibers/pulp of S1, which is the ones in which defines the furnish, i.e., the blend of the fibers on the beating/refining of the blend cellulose fiber, i.e., the cellulose and cellulose ester staple fibers and thus reads on the co-refining of the fibers as claimed; see ¶-[0039]. Moreover, the secondary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers, and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura column 5, lines 6-11 of Mitchell. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend. While Ellery does not recite the steps of the stock cleaning/screening, reducing consistency and the addition of the stock to the headbox, those are operations that have to be done in the making of all wet-laid papers as evidenced by Smook. Those operations are part of what is called approach system/flow; see section 16.2 on pages 229-230. Therefore, the steps are inherent to the reference or at the very least using such common steps would have been obvious to one of ordinary skill in the art. Ide also teaches that the CE staple fibers are made as claimed, i.e., spun filaments, by dry, wet or melt spinning process; see ¶-[0026].
	With regard to claims 2-16, as those dependent claims recite commonly done in the papermaking operation, as explained in chapter 16 of Smook. That is the reducing of the thick stock with whitewater/backwater to consistency below 2.0 wt.%, the machine speeds as claimed , the de-aeration of the stock before the headbox, the use of machine chest to retain the stock, use of centrifugal cleaner, etc. is explained on pages 229-230 and  figures 16-2 and 16-5  shown below:
 	
    PNG
    media_image1.png
    310
    374
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    755
    media_image2.png
    Greyscale

	Note that the speed of the machine can be optimized to desired levels and considered obvious absent a showing of unexpected results.
	As to the addition of sizing agents and other additives after the machine chest of claim 17 this also common in the art and considered obvious absent a showing of unexpected results.2
With regard to claim 24, Ide does not mention the use of plasticizer and thus reads on the claim.
Regarding to claim 25, Ide teaches that the CE staple fibers can be made by the claimed process, i.e., to produce mon-component filament by spinning; see ¶-[0026].
With regard to claim 26, Ide does not explicitly teaches the Freeness of the thick stock, but optimizing the stock in the paper making is within the level of ordinary skill in the art depending upon the properties of the product to be produces. Note that Ide teaches that the amount of CE Staple fibers to be added to the stock can be adjusted depending upon of the product to be produced, see ¶-[0033] and the same applies to the additives and the Freeness of the pulp, which it is known to affect the strength and other properties of the paper.
With regard to claims 27-31, ide teaches that the CE staple fibers can be crimped or uncrimped; see ¶-[0025] and thus optimizing the amount crimping of the fibers is considered to be obvious absent a showing of unexpected results.
As to claims 34-36, Ide teaches that the amount of CE staple fibers that can be used depends on the product to be made; see ¶-[0033], and thus it is clear that such amount can be optimized to be within the claimed levels.
Response to Arguments
Applicant’s arguments with regard to the rejection over Ellery, see remark, filed on August 11,, 2021, have been fully considered and are persuasive.  The rejection over Clark of the previous office action has been withdrawn. 
Applicants argue that Ide does not teach the co-refining of the Cellulose and CE Staple fibers and that the secondary references used do not teach the refining of cellulose and CE staple fibers. The arguments are not convincing, for the following reason:
The secondary references teach that refining synthetic fibers and cellulose fibers together, i.e., co-refining, is common in the art and thus the co-refining of cellulose fibers and CE staple fibers, which is a synthetic fibers, would be within the levels of ordinary skill in the art. Moreover, Matsumura and Mitchell (used in this office action), teach the co-refining of the fibers. Applicants have not provided any reason(s) of why it could not have been done. Note that it has been held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). 
Applicants also argue that Ide does not teach the amount as it is now claimed on claims 34-36, yet it was indicated in previous office action and repeated above, that Ide teaches that the amount of CE staple fibers would be adjusted depending upon of the product to be made and that the proportion shown was only for the cigarette filter explicitly recited; see ¶-[0033]. Therefore, optimizing the amounts of CE staple fibers would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 (see column 2, lines 40-41 and 52 of Ellery mentioned above)
        
        2 The examiner takes official Notice of this fact and will present proof when/if necessary.